Citation Nr: 1243514	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2006 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Travel Board hearing was held in July 2012 at the RO before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been added to the claims file.

Because the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

A review of the claims file shows that the Veteran's claim for service connection for PTSD was denied by a September 2005 rating decision.  In the one year period following the September 2005 rating decision, the Veteran submitted new evidence consisting of a lay statement.  The RO interpreted the December 2005 correspondence as a request to reopen and framed the issue on appeal as whether new and material evidence has been submitted to reopen the claim of service connection for PTSD.  However, when evidence is submitted within the one year period of a rating decision, the claim is to be readjudicated.  See 38 C.F.R. § 3.156(b); see also generally Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (holding that a claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b)).  Therefore, the September 2005 rating decision is not final and new and material evidence was not required in this case.  The proper issue on appeal is entitlement to service connection for an acquired psychiatric disorder to include PTSD as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by moderate incomplete paralysis of the median nerve, indicated by numbness, tingling, decreased vibration and sensation, pain, and subjective complaints of cramping and loss of muscle strength.

2.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by moderate incomplete paralysis of the median nerve, indicated by numbness, tingling, decreased vibration and sensation, pain, and complaints of cramping and loss of muscle strength.





CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 percent for peripheral neuropathy of the right upper extremity, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8515 (2012).

2.  The criteria for an increased disability rating of 20 percent for peripheral neuropathy of the left upper extremity, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in an October 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran's service treatment records and VA medical treatment records have been obtained.  Also, the Veteran was provided a QTC examination in April 2007 and a VA examination in June 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  The examinations were adequate because they provided sufficient information to decide the appeal by an examiner with appropriate expertise, and because they addressed the current severity of the Veteran's bilateral peripheral neuropathy of the arms in conjunction with the applicable VA rating criteria.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The representative and the Veterans Law Judge (VLJ) asked questions to ascertain the nature of the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities.  The Statement of the Case shows that the Veteran has actual knowledge of what is required for increased evaluations.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the left upper extremity is rated as 10 percent disabling under Diagnostic Code 8515 and the Veteran's peripheral neuropathy of the right upper extremity, which is the major extremity, is rated as 10 percent disabling under Diagnostic Code 8515.  Under that regulation, complete paralysis, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of the wrist weakened, or pain with trophic disturbances warrants a 70 percent disability rating for the major extremity and a 60 percent disability rating for the minor extremity.  Incomplete paralysis with respect to the major extremity warrants a 50 percent disability rating if severe, a 30 percent disability rating if moderate, and a 10 percent disability rating if mild.  38 C.F.R.       § 4.124a.  Incomplete paralysis with respect to the minor extremity warrants a 50 percent disability rating if severe, a 30 percent disability rating if moderate, and a 10 percent disability rating if mild.  38 C.F.R. § 4.124a.  

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran was provided a QTC examination in April 2007.  The Veteran reported progressive loss of strength in the hands and arms and tingling and numbness of the hands and arms.  He reported persistent coldness of the extremities.  Examination of the right peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 1+, and anterior tibial pulse 1+.  Examination of the left peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+, and anterior tibial pulse 1+.  The neurological examination of the upper extremities showed that motor function was within normal limits and sensory function was abnormal with findings of decreased pressure sensation fingertips.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The examiner stated that the Veteran had peripheral neuropathy of the upper extremities due to diabetes mellitus.  The subjective factors were history of paraesthesia.  The objective factors were decreased pressure sensation to the bilateral fingertips.

The Veteran was also provided a VA examination in June 2011.  The claims file was reviewed.  The Veteran reported that his peripheral neuropathy of the bilateral upper extremities began in approximately 2009.  He reported that he has claw hands once in a while.  The Veteran stated that his pain comes and goes.  There was no history of hospitalization or surgery.  The summary of peripheral nerve symptoms included numbness of the bilateral lower arm and hand.  The Veteran reported experiencing pain and cramps every once in a while, about two to three times per month.  He reported that during that time, he had burning and aching pain rated as 9/10.  The detailed reflex examination showed that the Veteran had normal reflexes in the biceps, triceps, brachioradialis, and finger jerk of the left and right upper extremities.  The sensory examination showed decreased vibration, decreased pain/pinprick, and decreased light touch of the right upper extremity.  There was normal position sense and no dysesthesias.  With respect to the left upper extremity, vibration was decreased, pain/pinprick was decreased, and light touch was decreased.  Position sense was normal and no dysesthesias.  The detailed motor examination was normal for both extremities.  There was no motor impairment including muscle strength.  Muscle tone was normal and there was no muscle atrophy.  There was a bilateral hand tremor present.  Joint function was not affected by the nerve disorder.  On examination, the upper extremities exhibited no pain with active and passive range of motion.  There was no redness, swelling, or discoloration.  There was tenderness to palpation of the metacarpal joints.  Bilateral strength was 5/5 and bilateral grip strength was 5/5.  The brachial and radial pulses were palpable at 2+.  The impression of the sensory studies noted that the findings were consistent with a diagnosis of moderate to severe peripheral neuropathy due to alcohol abuse/diabetes and that the Veteran also had evidence of bilateral carpal tunnel syndrome superimposed on severe peripheral neuropathy.  Again, the diagnosis was listed as peripheral neuropathy of the bilateral upper extremities with an EMG result consistent with a diagnosis of moderate to severe peripheral neuropathy.

The VA treatment records show that the Veteran has complained of pain and numbness in his hands and arms.      

During the July 2012 hearing before the Board, the Veteran testified that he gets cramps in his hands and that he could not hold the power tools at his prior job because his hands would cramp.  He also stated that his legs gave out on him.  He said that he has pain in his legs and feet.  His wife testified that he has pain in his hands and legs and that he sometimes needs help with his medications because of his loss of strength.  She also testified that he drops things around the house.

The medical evidence shows that the Veteran's peripheral neuropathy of the upper extremities have manifested in decreased pain/pinprick, bilateral tremor of the hands, pain, decreased sensation, decreased vibration, and subjective reports of cramps in his hands several times per month.  The June 2011 VA examiner explained that the EMG studies revealed moderate to severe peripheral neuropathy.  The Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities is best described as moderate incomplete paralysis of the median nerve.  Thus, the Veteran's peripheral neuropathy of the right upper extremity (major) is entitled to a 30 percent disability rating and the Veteran's peripheral neuropathy of the left upper extremity (minor) is entitled to a 20 percent disability rating.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8515.  The evidence does not establish that the peripheral neuropathy of the upper extremities is severe.   The Board acknowledges the June 2011 VA examiner's opinion that the EMG studies suggested that the peripheral neuropathy is moderate to severe.  However, the Board finds that the peripheral neuropathy is best described as moderate because the July 2011 VA examination showed normal muscle strength and no atrophy.  The reflexes of the upper extremities were normal and joint function was not affected by the nerve disorder.  

Thus, the Board finds that the criteria for a 30 percent disability rating for the peripheral neuropathy of the right upper extremity have been met and the criteria for a 20 percent disability rating for the Veteran's peripheral neuropathy of the left upper extremity have been met for the entire appeal period.  See Hart, id.  However, the criteria for higher ratings have not been met.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned for the Veteran's service-connected disabilities are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for his peripheral neuropathy of the upper extremities.  With respect to employment, the Veteran reported that he had problems with his past employment due to his legs and hands.  He stated that he was not able to hold power tools and that his hand would cramp.  The evidence does not establish that the interference with his work caused by his service-connected disabilities, individually, could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  In fact, although the Veteran reported his inability to hold tools and loss of strength during his last employment in 2003, the most recent VA examination report showed normal muscle strength and reflexes and the Veteran only reported cramping in his hands two to three times per month.  Marked impairment with employment is not shown by the evidence as a whole.  Therefore, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an increased rating of 30 percent for peripheral neuropathy, right upper extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Entitlement to an increased rating of 20 percent for peripheral neuropathy, left upper extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

Prior to considering the claim of service connection for an acquired psychiatric disorder to include PTSD and of entitlement to a TDIU, under the duty to assist additional evidentiary development is needed.

During the July 2012 hearing, the Veteran testified that he was receiving current mental health treatment from VA.  The most recent VA treatment records are dated in March 2011.  Therefore, the RO should obtain and associate with the file any updated VA treatment records.  

In addition, during the July 2012 hearing, the Veteran stated that he received Social Security Administration (SSA) disability benefits for mental impairment.  The SSA records are not associated with the claims file.  Therefore, the RO should request from the SSA the application and any medical evidence supporting this application and include it in the claims file.

Finally, as noted in the introduction, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is before the Board.  The record shows that the Veteran was provided a VA examination in May 2011.  The examiner determined that the Veteran does not have a current diagnosis of PTSD.  However, the examiner also stated that the Veteran had diagnoses of depression and a cognitive disorder.  The examiner opined that it was less likely than not that the depression and cognitive disorders were secondary to military service.  The examiner did not provide any rationale for the expressed opinions.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner did not provide a rationale for the expressed opinions, return of this case to the examiner for preparation of an addendum to her earlier report is advisable.

Entitlement to TDIU on a schedular basis depends in part on the outcome of the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  Therefore, the issues are inextricably intertwined, and the claim for TDIU must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claim is being remanded, a VA opinion with respect to the Veteran's unemployability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records, to include any inpatient treatment and discharge summary reports, from VAMC Atlanta, Georgia and the Decatur outpatient clinic in Decatur, Georgia, from March 2011 to present.  

The RO/AMC should thereafter obtain the identified medical evidence and associate it with the claims file.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.

2.  The RO should obtain documents concerning the Veteran's application and award for SSA benefits, specifically copies of all medical records and all decisional documents.  The attempt to obtain these SSA records should be documented in the claims file, to include any negative responses.

3.  After the above development has been completed, return the claims file and a copy of this Remand to the examiner who conducted the May 2011 VA examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is caused by service or is related to service.   The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cognitive disorder is caused by service or is related to service. 

If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for his acquired psychiatric disorder to include PTSD, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of his psychiatric disorder(s).  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is caused by service or is related to service.

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience.  The Veteran's age and the impact of any nonservice-connected disabilities on employability should not be factored into this determination.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  

All opinions expressed must be supported by complete rationale.

4.  After the above development is completed, adjudicate the claim of entitlement to a total disability rating for compensation based on individual unemployability.  If any benefits sought remain denied, to include service connection for an acquired psychiatric disorder to include PTSD, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


